DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 04/19/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-3, 7-13, 16, 18-20 are currently under examination. Claims 4-6, 14-15 and 17 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/659,251, filed 04/18/2018, is acknowledged. 
Claim Interpretation
As acknowledged by the Applicant in his response filed 04/19/2022, the “control unit” is interpreted according to the specification as being a part of a processor or equivalent. Therefore the claim interpretation will not be repeated in the subsequent Office Action.
Response to Arguments
Applicant’s arguments filed 04/19/2022 regarding claim rejections under 35 U.S.C. 102 and 103 have been fully considered.
Applicant amended the independent claims 1 and 10 with new subject matters such as “defining, using the first MR data, acquisition matrices along specific anatomical regions”, “validating, by the processor, respective MR data of each sequence of the abbreviated acquisition protocol as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the acquisition matrices,  inputting each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data, inputting an output from each of the neural networks into a pathology classifier trained to output a pathology classification” for clarification and changing the scope of the claims. The examiner is considering new grounds of rejections to address the new subject matters. Applicant amended also the independent claim 18 with new subject matters “using an abbreviated acquisition protocol comprising at least ADC, TraceW, FLAIR, and Tlw sequences” and “validate data for each respective sequence of the abbreviated acquisition protocol as the respective sequence is performed, analyze the validated data for each respective sequence” changing the scope of the claims. The examiner is considering new grounds of rejection for claim 18 and dependent claims to address the new subject matter.
Applicant argues (on pages 10-11) regarding independent claim 1, that Garb does not teach the amended limitations.
In response, as referring to p.8 of the previous action, the examiner did not rely upon Garb to teach the acquisition matrices but relied upon Boernert to teach this limitation. Regarding the other limitations as being new subject matters as including validation and neural networks for performing some functions. Therefore, the Applicant’s argument is considered as not persuasive as directed to subject matter changing the scope of the claims and that has not yet been prosecuted. 
Applicant further argues (on pages 11-12) regarding independent claim 10, that Boernert does not cure the deficiencies of Garb and is limited to performing a scout acquisition/analysis with planning and subsequent imaging session as being different as the amended steps additional validation and additional protocols as being clarified with the amended limitations.
In response, the examiner is considering the new subject matters introduced in claim 10 and changing the scope of the claims, and the examiner is considering new grounds of rejection to address these new subject matters. Therefore, the Applicant’s argument is found not persuasive as directed to subject matter changing the scope of the claims and that has not yet been prosecuted.
Applicant further argues (on pages 12-13) regarding independent claim 18, that as similarly amended as claim 1, Garb does not teach the claim 18 and that Machii does not cure the deficiencies of Garb.
In response, the Applicant’s argument is directed to amendments with new subject matters that have not yet been prosecuted and are changing the scope of the claims. Therefore the Applicant’s argument is found not persuasive.
Applicant argues (on page 13) that the dependent claims from the independent claims 1, 10 and 18 are therefore allowable due to their dependencies.
In response, in absence to the contrary, the examiner has found the Applicant’s arguments for the independent claims as not persuasive and therefore, the Applicant’s arguments regarding the dependent claims based on their dependency from them is found not persuasive.
Therefore, all Applicant’s arguments are found not persuasive since they are directed to amended limitations introducing new subject matters changing the scope of the claims.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Figs. 4, 5 contain medical color photograph and the Applicant has not submitted a petition under 37 CFR 1.84(a)(2)/(b)(2) and no required fee was provided; therefore these color drawings/color photographs are improper.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Additionally, the drawings are also objected since the drawings are not reproducible in black and white without degradation of image quality. When grayscale and/or color are converted to black and white, the resulting dithering/half-toning artifacts result in a loss of detail to the extent the content of the drawings (and details thereof) are not discernable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 7-11, are rejected under 35 U.S.C. 103 as being unpatentable over Rapalino et al. (2017 Magnetom Flash Neurology Edition 11/2017 p.6-9; Pub.Date 11/2017) in view of Schweisfurth et al. (2011 NeuroImage 56:2138–2143; Pub.Date 2011) in view of Calhoun et al. (2016 Biological Psychiatry Cognitive Neuroscience and Neuroimaging 1:230–244; Pub.Date 2016) in view of Liu et al. (2018 Medical Image Analysis 43:157-168; ePub 10-27-2017) in view of Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016).
Regarding claim 1, Rapalino teaches a method for automated image acquisition of a patient using a magnetic resonance imaging system (Title and p.8 col.2 “The GOBrain exam consists of a localizer scout with AutoAlign functionalities and five fundamental unenhanced MRI sequences (sagittal T1-weighted, axial T2-weighted, axial DarkFluid/FLAIR, axial DWI and axial T2*-weighted MRI sequences” and Fig.1 for MRI images), the method comprising: acquiring, by the magnetic resonance imaging system, first MR data using a scout imaging protocol (p.8 col.2 “The GOBrain exam consists of a localizer scout with AutoAlign functionalities” and p.6 col.1-2 “Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” therefore reading on a scout imaging protocol based on the detection of landmark of the subject); validating, by a processor, the first MR data (p.6 col.1 using “a localizer scout with AutoAlign functionalities” and p.6 col.1-2 “Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” reading on the landmark detection and validation of the detection for orienting and positioning the subject regions of interest relative to the individual anatomical landmarks); defining, using the first MR data, acquisition matrices along specific anatomical regions (p.6 col.1-2 “Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” reading on the landmark detection providing the auto-alignment of the diagnostic imaging protocol with “automatic slice positioning” with imaging slices defining the acquisition matrices), acquiring, by the magnetic resonance imaging system, second MR data using an abbreviated acquisition protocol comprising at least structural and diffusional sequences (with the diagnosis imaging protocols following the scout imaging and landmark-based functionalities as in p.6 col.1 last ¶-col.2 1st ¶ “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes. It consists of five diagnostically important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning.... The included sequences are a sagittal T1-weighted, axial T2-weighted, axial T2-weighted DarkFluid, axial diffusion weighted and an axial T2*-weighted contrast” with these sequences including structural and diffusional sequences, wherein the sequences are considered as parts of an abbreviated acquisition protocol for a short time acquisition as described in p.7 col.1 3rd ¶ “These findings led to the primary conclusion that this fast examination may replace the conventional protocol, especially in motion-prone inpatient settings”).
Rapalino does not specifically teach validating, by the processor, respective MR data of each sequence of the abbreviated acquisition protocol as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the acquisition matrices, inputting each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data, inputting an output from each of the neural networks into a pathology classifier trained to output a pathology classification, and ordering, by the processor, one or more additional sequences based on the pathology classification from the pathology classifier as in claim 1.
However, Schweisfurth teaches within the same field of endeavor of medical imaging such as MRI (Title and abstract) the use of the AutoAlign Scout program in between each of the diagnostic sequence (p.2139 col.1 5th ¶ “Identical intrasubject slice orientations between functional runs were ensured by applying the AutoAlign Scout program (provided by the manufacturer) prior to each run”) therefore teaching the alignment of each slice prior to each  sequence run therefore reading on validating, by the processor, respective MR data of each sequence of the abbreviated acquisition protocol as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the acquisition matrices as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino with validating, by the processor, respective MR data of each sequence of the abbreviated acquisition protocol as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the acquisition matrices, since one of ordinary skill in the art would recognize that aligning the slice of each run with the AutoAlign scout program to ensure alignment of each slice acquisition for each sequence run was known in the art as taught by Schweisfurth. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Schweisfurth both teach the use of the AutoAlign Scout program for the automatic definition and alignment of each acquisition slice of the diagnostic sequence run. The motivation would have been to make sure that the exact same slice prescription is used for all the preceding sessions, as suggested by Schweisfurth (p.2139 col.1 5th ¶).
Rapalino and Schweisfurth do not specifically teach inputting each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data, inputting an output from each of the neural networks into a pathology classifier trained to output a pathology classification, and ordering, by the processor, one or more additional sequences based on the pathology classification from the pathology classifier as in claim 1.
However, Calhoun teaches within the same field of endeavor of diagnostic medical imaging (Title and abstract) the development of deep multi-instance learning technique based on multimodal brain imaging diagnostics (Title and abstract) inputting each of the MR slice data from structural and diffusional imaging data within neural network (Fig.8) towards classification of normal or abnormal (p.239-240 ¶ Classification Using Multimodal Data “Regarding classification, there are multiple studies demonstrating that the combination of structural and functional data can improve brain disease classification” and “Pettersson-Yeo et al. (100) used a multi modal support vector machine approach to examine the ability of sMRI, fMRI, dMRI, and cognitive data to differentiate between ultra-high-risk and first-episode psychosis at the single-subject level, supporting clinical development of support vector machine to help in form identification of first episode and ultra-high risk” teaching the use of a classifier with the neural network to output a pathology classification based on the diffusional and structural imaging data) therefore teaching inputting each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data  with additionally Liu teaching within the same field of medical imaging diagnosis technique (Title and abstract) the input of the neural network output into a classifier (Fig.1 and p.158 col.2 last ¶ “A typical MRI-based CAD system usually contains two essential components, including 1) feature/biomarker extraction from MR images, and 2) classifier construction” and p.163 col.3 “Finally, the normalized features are fed into a linear SVM classifier” after feature extraction from the imaging data) therefore teaching  inputting an output from each of the neural networks into a pathology classifier trained to output a pathology classification as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino and Schweisfurth with inputting each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data, inputting an output from each of the neural networks into a pathology classifier trained to output a pathology classification, since one of ordinary skill in the art would recognize that using deep learning with inputting the structural and diffusional imaging data in neural networks with a classifier for classifying a pathology from the output of the neural network was known in the art as taught by Calhoun and by Liu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Calhoun both teach multi modal brain imaging diagnostics. The motivation would have been to improve the diagnosis of brain disease, as suggested by Calhoun (p.240 col.1 “These findings strongly suggest that multimodal classification facilitated by advanced modeling techniques can provide more accurate and early detection of brain abnormalities beyond approaches that use only a single modality”).
Rapalino, Schweisfurth, Calhoun and Liu do not specifically teach ordering, by the processor, one or more additional sequences based on the pathology classification from the pathology classifier as in claim 1.
However, Garb teaches within the same file of endeavor with method for automated image acquisition of a patient using a magnetic resonance imaging system (Title and abstract with Figs. 1-2 with automated image scout acquisition for automated scan planning) the analysis of the diagnostic scan (Fig. 2 and [0039] step 270) leading to modifying the sequences for a new diagnostic MR data scan (Fig.2 step 280 towards new step 260) or to a follow-up to the analysis with additional MR imaging sequences (Fig.2 step 290) to perform new additional MR diagnostic scans(Fig.2 and [0043] step 292 and “the entire scanning process can be optimized by determining, in substantially real time, additional scans to be performed on a patient based on results obtained in previous scans from that patient” with “may be suggested to provide further information about the suspected mass”) therefore teaching ordering, by the processor, one or more additional sequences based on the pathology classification from the pathology classifier as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun and Liu with ordering, by the processor, one or more additional sequences based on the pathology classification from the pathology classifier, since one of ordinary skill in the art would recognize that ordering additional scanning sequence to further identify suspicious tissue was known in the art as taught by Garb. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Garb both teach multimodal brain imaging diagnostics. The motivation would have been to provide a more complete diagnosis of the tissue, as suggested by Garb ([0043] “may be suggested to provide further information about the suspected mass”).

Regarding independent claim 10, Rapalino teaches a method for automated image acquisition of a patient using a magnetic resonance imaging system (Title and p.8 col.2 “The GOBrain exam consists of a localizer scout with AutoAlign functionalities and five fundamental unenhanced MRI sequences (sagittal T1-weighted, axial T2-weighted, axial DarkFluid/FLAIR, axial DWI and axial T2*-weighted MRI sequences” and Fig.1 for MRI images), the method comprising: acquiring, by the magnetic resonance imaging system, first MR data using a scout imaging sequence (p.8 col.2 “The GOBrain exam consists of a localizer scout with AutoAlign functionalities” and p.6 col.1-2 “Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” therefore reading on a scout imaging protocol based on the detection of landmark of the subject) 
detecting, by a processor, landmarks in the first MR data (p.6 col.1-2 “Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” therefore reading on a scout imaging protocol based on the detection of landmark of the subject);
[...identifying, by the processor, abnormal regions in the first MR data...]; 
determining, by the processor, an abbreviated acquisition protocol as a function of the identified landmarks [ ...and identified abnormal regions...], the abbreviated acquisition protocol comprising at least structural and diffusional sequences (with the diagnosis imaging protocols following the scout imaging and landmark-based functionalities as in p.6 col.1 last ¶-col.2 1st ¶ “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes1. It consists of five diagnostically important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning.... The included sequences are a sagittal T1-weighted, axial T2-weighted, axial T2-weighted DarkFluid, axial diffusion weighted and an axial T2*-weighted contrast” with these sequences including structural and diffusional sequences, wherein the sequences are considered as part of an abbreviated acquisition protocol for a short time acquisition as described in p.7 col.1 3rd ¶ “These findings led to the primary conclusion that this fast examination may replace the conventional protocol, especially in motion-prone inpatient settings); 
acquiring, by the magnetic resonance imaging system, respective MR data for each sequence of the abbreviated acquisition protocol (p.6 col.1 last ¶-col.2 1st ¶ “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes1. It consists of five diagnostically important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning.... The included sequences are a sagittal T1-weighted, axial T2-weighted, axial T2-weighted DarkFluid, axial diffusion weighted and an axial T2*-weighted contrast”);

Rapalino does not specifically teach identifying, by the processor, abnormal regions in the first MR data with determining an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions; validating, by the processor, respective MR data of each sequence of the abbreviated acquisition protocol as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the identified abnormal regions, inputting, by the processor, each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data, inputting, by the processor, an output from each of the neural networks into a pathology classifier trained to output a pathology classification, determining, by the processor, one or more additional acquisition sequences as a function of the pathology classification from the pathology classifier; and performing, by the magnetic resonance imaging system, the one or more additional acquisition sequences as in claim 10.
However, Garb teaches within the same file of endeavor with method for automated image acquisition of a patient using a magnetic resonance imaging system (Title and abstract with Figs. 1-2 with automated image scout acquisition for automated scan planning) the scout images being analyzed according to tissue attributes (abstract “ the protocol optimization system analyzes a resulting image upon performance of the scout MRI scan to compute a patient tissue attribute and, using the computed patient tissue attribute, to compute an optimized parameter value for the identified diagnostic scan” and [0012] “One or more attribute scout scan images can be analyzed to determine one or more attributes particular to the patient to use in a subsequent diagnostic scan” wherein the attributes include abnormal tissue attributes as in Table 1 “lesions in central nervous system”) therefore teaching identifying, by the processor, abnormal regions in the first MR data with determining an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino with identifying, by the processor, abnormal regions in the first MR data with determining an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions, since one of ordinary skill in the art would recognize that detecting lesions of the central nervous system within scout images to optimize the subsequent diagnosis sequences of the tissue was known in the art as taught by Garb. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Garb both teach multimodal brain imaging diagnostics. The motivation would have been to provide an improvement in the diagnosis scan, as suggested by Garb ([0014] “ improvement over a corresponding scan performed with standard parameter”).
Additionally, Garb teaches the analysis of the diagnostic scan (Fig. 2 and [0039] step 270) leading to modifying the sequences for a new diagnostic MR data scan (Fig.2 step 280 towards new step 260) or to a follow-up to the analysis with additional MR imaging sequences (Fig.2 step 290) to perform new additional MR diagnostic scans(Fig.2 and [0043] step 292 and “the entire scanning process can be optimized by determining, in substantially real time, additional scans to be performed on a patient based on results obtained in previous scans from that patient” with “may be suggested to provide further information about the suspected mass”) therefore teaching determining, by the processor, one or more additional acquisition sequences as a function of the pathology classification [... from the pathology classifier...]; and performing, by the magnetic resonance imaging system, the one or more additional acquisition sequences as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, with determining, by the processor, one or more additional acquisition sequences as a function of the pathology classification; and performing, by the magnetic resonance imaging system, the one or more additional acquisition sequences, since one of ordinary skill in the art would recognize that ordering additional scanning sequence to further identify suspicious tissue was known in the art as taught by Garb. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Garb both teach multimodal brain imaging diagnostics. The motivation would have been to provide a more complete diagnosis of the tissue, as suggested by Garb ([0043] “may be suggested to provide further information about the suspected mass”).
Rapalino and Garb do not specifically teach validating, by the processor, respective MR data of each sequence of the abbreviated acquisition protocol as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the identified abnormal regions, inputting, by the processor, each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data, inputting, by the processor, an output from each of the neural networks into a pathology classifier trained to output a pathology classification, and the pathology classification being from the pathology classifier; as in claim 10.
However, Schweisfurth teaches within the same field of endeavor of medical imaging such as MRI (Title and abstract) the use of the AutoAlign Scout program in between each of the diagnostic sequence (p.2139 col.1 5th ¶ “Identical intrasubject slice orientations between functional runs were ensured by applying the AutoAlign Scout program (provided by the manufacturer) prior to each run”) therefore teaching the alignment of each slice as geometric check prior to each  sequence run with alignment performed according to the scout images therefore reading on validating, by the processor, respective MR data of each sequence as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the identified regions as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino with validating, by the processor, respective MR data of each sequence of the abbreviated acquisition protocol as each sequence is performed, wherein validation comprising at least checking a geometry of each of the respective MR data of each sequence against the identified abnormal regions, since one of ordinary skill in the art would recognize that aligning the slice of each run with the AutoAlign scout program to ensure alignment of each slice acquisition for each sequence run was known in the art as taught by Schweisfurth and since using the tissue attribute of abnormal tissue such as lesion of the central nervous system for optimizing the diagnosis system was also known in the art as taught by Garb. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Schweisfurth both teach the use of the AutoAlign Scout program for the automatic definition and alignment of each acquisition slice of the diagnostic sequence run. The motivation would have been to make sure that the exact same slice prescription is used for all the preceding sessions, as suggested by Schweisfurth (p.2139 col.1 5th ¶).
Rapalino, Garb and Schweisfurth do not specifically teach inputting, by the processor, each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data, inputting, by the processor, an output from each of the neural networks into a pathology classifier trained to output a pathology classification, and the pathology classification being from the pathology classifier; as in claim 10.
However, Calhoun teaches within the same field of endeavor of diagnostic medical imaging (Title and abstract) the development of deep multi-instance learning technique based on multimodal brain imaging diagnostics (Title and abstract) inputting each of the MR slice data from structural and diffusional imaging data within neural network (Fig.8) towards classification of normal or abnormal (p.239-240 ¶ Classification Using Multimodal Data “Regarding classification, there are multiple studies demonstrating that the combination of structural and functional data can improve brain disease classification” and “Pettersson-Yeo et al. (100) used a multi modal support vector machine approach to examine the ability of sMRI, fMRI, dMRI, and cognitive data to differentiate between ultra-high-risk and first-episode psychosis at the single-subject level, supporting clinical development of support vector machine to help in form identification of first episode and ultra-high risk” teaching the use of a classifier with the neural network to output a pathology classification based on the diffusional and structural imaging data) therefore teaching inputting, by the processor, each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data  with additionally Liu teaching within the same field of medical imaging diagnosis technique (Title and abstract) the input of the neural network output  into a classifier(Fig.1 and p.158 col.2 last ¶ “A typical MRI-based CAD system usually contains two essential components, including 1) feature/biomarker extraction from MR images, and 2) classifier construction” and p.163 col.3 “Finally, the normalized features are fed into a linear SVM classifier” after feature extraction from the imaging data).  therefore teaching  inputting, by the processor, an output from each of the neural networks into a pathology classifier trained to output a pathology classification and also the pathology classification being from the pathology classifier as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino and Schweisfurth with inputting, by the processor, each of the respective MR data from each sequence of the abbreviated acquisition protocol into different neural networks trained to identify one or more anomalies in the input data,  inputting, by the processor, an output from each of the neural networks into a pathology classifier trained to output a pathology classification, and the pathology classification being from the pathology classifier, since one of ordinary skill in the art would recognize that using deep learning with inputting the structural and diffusional imaging data in neural networks with a classifier for classifying a pathology from the output of the neural network was known in the art as taught by Calhoun and by Liu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Calhoun both teach multi modal brain imaging diagnostics. The motivation would have been to improve the diagnosis of brain disease, as suggested by Calhoun (p.240 col.1 “These findings strongly suggest that multimodal classification facilitated by advanced modeling techniques can provide more accurate and early detection of brain abnormalities beyond approaches that use only a single modality”).

Regarding the dependent claims 2, 7-9, 11 all the elements of these claims are instantly disclosed by Rapalino, Schweisfurth, Calhoun, Liu and Garb.
Regarding claim 2, Rapalino does not specifically teach the first imaging protocol is performed at a lower resolution than the second imaging protocol  as in claim 2.
However, Garb teaches the first imaging protocol is performed at a lower resolution than the second imaging protocol ([0032] Each attribute scout scan may result in a lower resolution image than the diagnostic scan and thus be completed in less time than the subsequent diagnostic scan).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu and Garb with the first imaging protocol is performed at a lower resolution than the second imaging protocol, since one of ordinary skill in the art would recognize that performing low resolution for the scout image and higher resolution diagnostic images  was known in the art as taught by Garb. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Garb both teach multimodal brain imaging diagnostics. The motivation would have been to provide a faster imaging for the scout image for allowing a longer acquisition for the diagnostic image to provide high resolution imaging as being essential for accurate diagnosis, as suggested by Garb ([0032]).
Regarding claim 7, Rapalino does not specifically teach validating an alignment of each of the respective MR data as in claim 7. However, as discussed for claim 1, Schweisfurth teaches the use of the AutoAlign Scout program in between each of the diagnostic sequence (p.2139 col.1 5th ¶ “Identical intrasubject slice orientations between functional runs were ensured by applying the AutoAlign Scout program (provided by the manufacturer) prior to each run” with additionally each of the functional run or MR being co-registered to the anatomical images as in p. 2140 col.1 1st ¶) teaching that AutoAlign Scout program is aligning all the subsequent acquisition slices according to the scout image with a fixed reference providing identical acquisition slice for each of the MR sequences therefore teaching validating an alignment of each of the respective MR data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu and Garb with validating an alignment of each of the respective MR data, since one of ordinary skill in the art would recognize that aligning the diagnostic imaging sequence with identical acquisition slices for each of the imaging sequence was known in the art as taught by Schweisfurth. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Schweisfurth both teach the use of the AutoAlign Scout program for the automatic definition and alignment of each acquisition slice of the diagnostic sequence run. The motivation would have been to make sure that the exact same slice prescription is used for all the preceding sessions, as suggested by Schweisfurth (p.2139 col.1 5th ¶).
Regarding claim 8, as discussed in claim 1, Rapalino teaches the first MR imaging is a brain imaging and the second imaging protocol includes at least T1w, , FLAIR, ADC, and TraceW sequences (Fig.1 and p.8 col.2 1st ¶ “The GOBrain exam consists of a localizer scout with AutoAlign functionalities and five fundamental unenhanced MRI sequences (sagittal T1-weighted, axial T2-weighted, axial DarkFluid/FLAIR, axial DWI and axial T2*-weighted MRI sequences)” with the localizer scout being implicitly a brain MR image).
Regarding claim 9, Rapalino teaches the use of “AutoAlign” algorithm within “GoBrain” (p.6 col.1 and 2 “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes1. It consists of five diagnostically-important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” from Siemens and p. 8 Appendix with localizer scout) validating the process of aligning the scout MRI mage with the “successive diagnostically-important MR brain protocols” with aligned slice, with therefore Rapalino teaching multiparameter MRI protocols with successive different sequences after scout image locator and AutoAlign application (Fig. 1) with the display of the second, third and fourth MR image after the scout image, therefore teaching displaying successive MR data as claimed.
Regarding claim 11, Rapalino does not specifically teach validating the scout acquisition sequence prior to determining the abbreviated acquisition protocol. However, Grab teaches validating the scout acquisition sequence prior to determining the abbreviated acquisition protocol (Fig.2 with step 240 and 250 for analyzing the scout imaging data and optimizing the parameters for the following diagnostic scan or second imaging scan as in [0034]).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu and Garb with validating the scout acquisition sequence prior to determining the abbreviated acquisition protocol, since one of ordinary skill in the art would recognize that analyzing the scout imaging data in order to determine the optimal sequence parameters for the subsequent diagnostic imaging sequences was known in the art as taught by Garb. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Garb both teach multimodal brain imaging diagnostics. The motivation would have been to provide optimized diagnostic protocol with minimizing the time for the subject to stay within the scanner, as suggested by Garb ([0034]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) as applied to claims 1, 2, 4, 5, 7 and further in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) Ghesu et al. (2016 MICCAI 2016 III LNCS 9902:229-237; Pub.Date 2016) and in view of Ok et al. (2012 2nd Joint 3DIM/3DPVT Conf. Proceed. 2012:128-135; Pub.Date 2012)
Rapalino, Schweisfurth, Calhoun, Liu and Garb teaches a method as set forth above.
Rapalino, Schweisfurth, Calhoun, Liu and Garb does no teach specifically detecting, by the processor, landmarks in the first MR data using a network trained using deep reinforcement learning techniques; scoring, by the processor, the landmark detection; and validating, by the processor, the first MR data when the score exceeds a predefined threshold as in claim 3.
However, Boernert teaches within the same field of endeavor of diagnostic imaging with MRI system (Title and abstract with Figs. 1-2 with automated image scout acquisition for automated scan planning ASP, and claims 1-5) detecting, by a processor, landmarks in the first MR data (p.5 last line to p.6 1st ¶ “Some suitable landmark-based techniques for deriving the normal subject model 34 from such previous imaging and for correlating scout images with such landmark-based models are described” wherein “magnetic resonance data from normal subjects are used in generating the landmarks of the normal subject database 34 whereas magnetic resonance data from one or more subjects (or the present subject) having the pathology of 5 interest are used in generating the landmarks or landmark deviation or distortion information”), and additionally, Boernert teaches also that the identification of specific features or landmarks within the scout or first MRI image is done by correlation with previously stored characteristic images from normal or pathologic images for patients (p.5 last line to p.6 first two lines “Some suitable landmark-based techniques for deriving the normal subject model 34 from such previous imaging and for correlating scout images with such landmark-based models are described” and similarly for pathology conditions p.6 2nd ¶ “In similar fashion, a suitable pathology model is selected from a database of stored pathology models 36 “) teaching therefore detecting, by a processor, landmarks in the first MR data; identifying, by the processor, abnormal regions in the first MR data and determining, by the processor, an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu and Garb with detecting, by a processor, landmarks in the first MR data; identifying, by the processor, abnormal regions in the first MR data and determining, by the processor, an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions, since one of ordinary skill in the art would recognize that analyzing MRI scout imaging for identifying landmarks of the anatomy of the patient and for identifying lesions and tumors was known in the art as taught by Boernert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garb and Boernert both teach medical image analysis for MR images for diagnostics using preliminary scout imaging data. The motivation would have been to ideally provide optimal focusing imaging data related to targeted tumour, as suggested by Boernert (p.5 1st ¶).
Additionally, Rapalino, Schweisfurth, Calhoun, Liu, Garb and Boernert do not specifically teach detecting, by the processor, landmarks in the first MR data using a network trained using deep reinforcement learning techniques; scoring, by the processor, the landmark detection; and validating, by the processor, the first MR data when the score exceeds a predefined threshold as in claim 3.
However, Ghesu teaches within the same field of endeavor of imaging analysis (Title and abstract) the detection of specific anatomical landmarks in medical images such as MR images using reinforcement learning (Title, abstract “The method combines the advantages of behavior learning achieved through reinforcement learning with effective hierarchical feature extraction achieved through deep learning”) with using network (Fig. 1 “deep neural net” and p.230 last ¶ “the deep convolutional neural network (CNN) represents a powerful representation learning mechanism”) with the creation of an artificial agent for managing the detection. However, while Ghesu teaches the conventional use of rewards for validating the deep reinforcement learning for the present landmark detections, Ghesu does not discloses the use of a score and threshold-score for validating the learning technique. However, Ok teaches also within the same field of endeavor of imaging analysis (Title and abstract) the use of reinforcement learning technique (p.130 ¶ B. Reinforcement Learning for Top-Bottom Parsing) for the detection and identification of landmarks using classifier with score and score-threshold (Fig. 1 and (p.130 ¶ A. Widow detection “The classifier is parameterized by a detection score threshold τ , to balance precision and recall”) therefore to validate the identification/classification of the landmarks.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu, Garb and Boernert with detecting, by the processor, landmarks in the first MR data using a network trained using deep reinforcement learning techniques; scoring, by the processor, the landmark detection; and validating, by the processor, the first MR data when the score exceeds a predefined threshold, since one of ordinary skill in the art would recognize that using deep reinforcement learning techniques for the detection of specific anatomical landmarks was known in the art as taught by Ghesu and since using a score threshold for validating the identification of the landmarks within the reinforcement learning technique was also known in the art as taught by Ok. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Boernert both teach medical image analysis for MR images while Ok teaches generic image analysis. The motivation would have been to ideally provide outperforming approaches for the detection of landmarks in medical images as suggested by Ghesu (abstract).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rapalino et al. (2017 Magnetom Flash Neurology Edition 11/2017 p.6-9; Pub.Date 11/2017) in view of Schweisfurth et al. (2011 NeuroImage 56:2138–2143; Pub.Date 2011) in view of Calhoun et al. (2016 Biological Psychiatry Cognitive Neuroscience and Neuroimaging 1:230–244; Pub.Date 2016) in view of Liu et al. (2018 Medical Image Analysis 43:157-168; ePub 10-27-2017) in view of Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) as applied to claims 1, 2, 7-11 and further in view of Ghesu et al. (2016 MICCAI 2016 III LNCS 9902:229-237; Pub.Date 2016).
Rapalino, Schweisfurth, Calhoun, Liu and Garb teach a method as set forth above with Rapalino teaching that the identification of specific features or landmarks within the scout or first MRI image is done(p.6 col.1 “landmark-based AutoAlign technology”).
Rapalino, Schweisfurth, Calhoun, Liu and Garb do not specifically teach identifying landmarks using a deep reinforcement trained agent as in claim 12.
Rapalino, Schweisfurth, Calhoun, Liu and Garb do not specifically teach the scout acquisition sequence comprises a 2mm isotropic resolution sequence as in claim 16.
However, regarding claim 12, Ghesu teaches within the same field of endeavor of imaging analysis (Title and abstract) the detection of specific anatomical landmarks in medical images such as MR images using reinforcement learning (Title, abstract “The method combines the advantages of behavior learning achieved through reinforcement learning with effective hierarchical feature extraction achieved through deep learning”) with using network (Fig. 1 “deep neural net” and p.230 last ¶ “the deep convolutional neural network (CNN) represents a powerful representation learning mechanism”) with the creation of an artificial agent for managing the detection, therefore teaching identifying landmarks using deep reinforcement trained agent.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu and Garb with identifying landmarks using deep reinforcement trained agent, since one of ordinary skill in the art would recognize that using deep reinforcement learning techniques for the detection of specific anatomical landmarks with the creation of an artificial agent for managing the analysis was known in the art as taught by Ghesu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Rapalino both teach medical image analysis for MR images. The motivation would have been to ideally provide outperforming approaches for the detection of landmarks in medical images as suggested by Ghesu (abstract).
Regarding claim 16, Ghesu teaches the scout acquisition sequence comprises a 2mm isotropic resolution sequence (p.234 3rd ¶ “In terms of preprocessing we resample the images to isotropic resolution, 2mm in 2D) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu and Garb with the scout acquisition sequence comprises a 2mm isotropic resolution sequence, since one of ordinary skill in the art would recognize that performing the analysis within sampling images to isotropic resolution of 2mm was known in the art as taught by Ghesu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Rapalino both teach medical image analysis for MR images. The motivation would have been to ideally provide outperforming approaches for the detection of landmarks in medical images as suggested by Ghesu (abstract and conclusion).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) as applied to claims 10, 11, 17,  and further in view of Ghesu et al. (2016 MICCAI 2016 III LNCS 9902:229-237; Pub.Date 2016) in view of Comaniciu et al. (USPN 20180078313 A1; Pub.Date 03/22/2018; Fil.Date 07/05/2017). 
Rapalino, Schweisfurth, Calhoun, Liu and Garb teach a method as set forth above.
Rapalino, Schweisfurth, Calhoun, Liu and Garb do not specifically teach segmenting the first MR data using a network trained using an adversarial process; inputting the segmented first MR data into a variable autoencoder network; and identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal as in claim 13. 
However, as discussed above, Ghesu teaches the segmentation as essential for the real-time machine learning (p.229 with ¶ Introduction and Fig. 1 deep neural net) for “a robust detection and tracking of the anatomy of the patient, with a deep-learning-driven behavior policy encoding automatically paths in the parametric space towards the correct solution” teaching therefore segmenting the first MR data (scout image) using a network trained [...using an adversarial process...] and inputting the segmented first MR data into a variable  an automatic encoder for the correct solution” and therefore teaching inputting the segmented first MR data into a variable autoencoder network for the determination of the landmarks (Fig.1 Deep Neural Net).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Schweisfurth, Calhoun, Liu and Garb with segmenting the first MR data (scout image) using a network trained and inputting the segmented first MR data into a variable autoencoder network, since one of ordinary skill in the art would recognize that using deep reinforcement learning techniques with a deep neural network  for the detection of specific anatomical landmarks with the creation of an artificial agent for managing the analysis was known in the art as taught by Ghesu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Rapalino both teach medical image analysis for MR images. The motivation would have been to ideally provide outperforming approaches for the detection of landmarks in medical images as suggested by Ghesu (abstract).
Garb, Boernert and Ghesu do not teach specifically a network trained using adversarial process and identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal.
However, Comaniciu teaches within the same field of endeavor of medical imaging for diagnosis (Title and abstract) the use of classifiers and their design for the detection of an organ like the liver and segmentation of the liver and its structures using deep adversarial architecture ([0030]) for the purpose of improving the segmentation attached ot the target, therefore reading on. a network trained using adversarial process and identifying regions in the segmented first MR data. Additionally, Comaniciu teaches a corrective analysis based on error correcting code ([0030]) wherein Comaniciu is identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal ([0050] [0066] “Threshold or other indications of abnormalities”  with “the error measured beyond two standard deviations of the mean “ would define abnormal tissues from the abnormal perfusion ([0050]) reading on identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb, Boernert and Ghesu with a network trained using adversarial process and identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal, since one of ordinary skill in the art would recognize that using deep neural network with adversarial process for anatomical landmarks detection and segmentation was known in the art and since analyzing to determine the presence of abnormalities via excess of measured errors exceeding two times the size of the standard deviation was also known in the art as taught by Comaniciu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Comaniciu and Boernert both teach medical image analysis for MR images. The motivation would have been to ideally provide improvement in segmenting organs and potentially the connected structures of the organ such as liver as suggested by Comaniciu ([0030]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rapalino et al. (2017 Magnetom Flash Neurology Edition 11/2017 p.6-9; Pub.Date 11/2017) in view of Machii et al. (USPN 20160109546 A1; Pub.Date 04/21/2016; Fil.Date 12/14/2015) in view of Schweisfurth et al. (2011 NeuroImage 56:2138–2143; Pub.Date 2011) and in view of Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016).
Regarding claim 18, Rapalino teaches the use of an MRI apparatus with a method for automated medical image acquisition of a patient (Fig. 1 “Magnetom Skyra 3T” and Scout and diagnostic sequences and images and Title and p.8 col.2 “The GOBrain exam consists of a localizer scout with AutoAlign functionalities and five fundamental unenhanced MRI sequences (sagittal T1-weighted, axial T2-weighted, axial DarkFluid/FLAIR, axial DWI and axial T2*-weighted MRI sequences”) therefore a system for automated medical image acquisition of a patient. Rapalino teaches also the system comprising: a magnetic resonance imaging device configured to acquire first MR data using a first imaging protocol (Fig. 1 “Magnetom Skyra 3T” and Scout and diagnostic sequences and images with AutoAlign localizer or Scout Imaging) and second MR data using an  abbreviated acquisition comprising at least ADC, TraceW, FLAIR, and Tlw sequences (p.8 col.2 “The GOBrain exam consists of a localizer scout with AutoAlign functionalities and five fundamental unenhanced MRI sequences (sagittal T1-weighted, axial T2-weighted, axial DarkFluid/FLAIR, axial DWI and axial T2*-weighted MRI sequences” with these sequences including structural and diffusional sequences, wherein the sequences are considered as part of an abbreviated acquisition protocol for a short time acquisition as described in p.7 col.1 3rd ¶ “These findings led to the primary conclusion that this fast examination may replace the conventional protocol, especially in motion-prone in patient settings”); 
[...a memory configured to store the first MR data and second MR data...]; 
and272018P08672US01 a control unit  (the system MAGNETOM Skyra 3T implicitly teach the use of a control unit for at least controlling the MRI system and to process the imaging data as to display them as in Fig.1) configured to validate the first MR data (p.6 col.1 using “a localizer scout with AutoAlign functionalities” and p.6 col.1-2 “Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” reading on the landmark detection and validation of the detection for orienting and positioning the subject regions of interest relative to the individual anatomical landmarks), order the second imaging protocol as a function of the validation of the first MR data (with the diagnosis imaging protocols following the scout imaging and landmark-based functionalities as in p.6 col.1 last ¶-col.2 1st ¶ “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes1. It consists of five diagnostically important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning.... The included sequences are a sagittal T1-weighted, axial T2-weighted, axial T2-weighted DarkFluid, axial diffusion weighted and an axial T2*-weighted contrast” the automatic slice positioning being performed), [...validate data for each respective sequence of the abbreviated acquisition protocol as the respective sequence is performed, analyze the validated data for each respective sequence,  and order a third imaging protocol as a function of the validation of the first MR data and second MR data...]  with Garb teaching that the session is analyzing the scout image for selecting parameters for diagnostic scan (Fig.2 and [0033]-[0034] step 240-250) in order to perform a MR diagnostic to be executed by the magnetic resonance scanner as diagnostic scan (Fig.2 and [0035] step 260 “perform diagnostic scan) therefore teaching validating, by the processor, the first MR data and ordering, by the processor, a second imaging protocol as a function of the validation of the first MR data and acquiring, by the magnetic resonance imaging system, second MR data using the second imaging protocol; validating, by the processor, the second MR data and wherein Garb teaches also the analysis of the diagnostic scan (Fig. 2 and [0039] step 270) leading to modifying the sequences for a new diagnostic MR data scan (Fig.2 step 280 towards new step 260) or to a follow-up to the analysis with additional MR imaging sequences (Fig.2 step 290) to perform new additional MR diagnostic scans(Fig.2 and [0043] step 292) therefore teaching therefore teaching ordering, by the processor, a third imaging protocol as a function of the validation of the first MR data and the second MR data.
Rapalino does not specifically teach a memory configured to store the first MR data and second MR data, validate data for each respective sequence of the abbreviated acquisition protocol as the respective sequence is performed, analyze the validated data for each respective sequence,  and order a third imaging protocol as a function of the validation of the first MR data and second MR data as in claim 18.
However, Machii teaches within the same field of endeavor of MR imaging and analysis (Title and abstract) the common practice of a memory storing the MR scout image data and the second MR data (with the acquisition of the scout image data in [0194] and the reconstruction image data are stored in memory [0199] “stores the reconstructed image data in the memory circuitry 76”) in order to be able to recall the data for display or additional use or for storing the image data of the scout images in memory ([0200]).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino with storing the first MR data in memory, since one of ordinary skill in the art would recognize that storing scout image data in memory was conventional and known in the art as taught by Machii. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Machii and Rapalino both teach medical image analysis for MR images. The motivation would have been to ideally provide access to the scout image data for display or for additional analysis or comparison as suggested by Machii ([0200]).
Rapalino and Machii do not specifically teach validate data for each respective sequence of the abbreviated acquisition protocol as the respective sequence is performed, analyze the validated data for each respective sequence,  and order a third imaging protocol as a function of the validation of the first MR data and second MR data as in claim 18.
However, Schweisfurth teaches within the same field of endeavor of medical imaging such as MRI (Title and abstract) the use of the AutoAlign Scout program in between each of the diagnostic sequence (p.2139 col.1 5th ¶ “Identical intrasubject slice orientations between functional runs were ensured by applying the AutoAlign Scout program (provided by the manufacturer) prior to each run” with Fig.3 presenting the analyzed images) therefore teaching the alignment of each slice as geometric check prior to each  sequence run alignment performed according to the scout images and the MR data being analyzed therefore reading on validate data for each respective sequence of the abbreviated acquisition protocol as the respective sequence is performed, analyze the validated data for each respective sequence as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino and Machii with validating data for each respective sequence of the abbreviated acquisition protocol as the respective sequence is performed, analyze the validated data for each respective sequence, since one of ordinary skill in the art would recognize that aligning the slice of each run with the AutoAlign scout program to ensure alignment of each slice acquisition for each sequence run was known in the art as taught by Schweisfurth. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Schweisfurth both teach the use of the AutoAlign Scout program for the automatic definition and alignment of each acquisition slice of the diagnostic sequence run. The motivation would have been to make sure that the exact same slice prescription is used for all the preceding sessions, as suggested by Schweisfurth (p.2139 col.1 5th ¶).
Rapalino, Machii and Schweisfurth do not specifically teach order a third imaging protocol as a function of the validation of the first MR data and second MR data as in claim 18
However, Garb teaches the analysis of the diagnostic scan (Fig. 2 and [0039] step 270) leading to modifying the sequences for a new diagnostic MR data scan (Fig.2 step 280 towards new step 260) or to a follow-up to the analysis with additional MR imaging sequences (Fig.2 step 290) to perform new additional MR diagnostic scans(Fig.2 and [0043] step 292 and “the entire scanning process can be optimized by determining, in substantially real time, additional scans to be performed on a patient based on results obtained in previous scans from that patient” with “may be suggested to provide further information about the suspected mass”) therefore teaching order a third imaging protocol as a function of the validation of the first MR data and second MR data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Machii and Schweisfurth, with ordering a third imaging protocol as a function of the validation of the first MR data and second MR data, since one of ordinary skill in the art would recognize that ordering additional scanning sequence to further identify suspicious tissue was known in the art as taught by Garb. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Rapalino and Garb both teach multimodal brain imaging diagnostics. The motivation would have been to provide a more complete diagnosis of the tissue, as suggested by Garb ([0043] “may be suggested to provide further information about the suspected mass”).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapalino et al. (2017 Magnetom Flash Neurology Edition 11/2017 p.6-9; Pub.Date 11/2017) in view of Machii et al. (USPN 20160109546 A1; Pub.Date 04/21/2016; Fil.Date 12/14/2015) in view of Schweisfurth et al. (2011 NeuroImage 56:2138–2143; Pub.Date 2011) and in view of Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) as applied to claim 18 and further in view Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008).
Rapalino, Machii, Schweisfurth and Garb teach a method as set forth above.
Rapalino, Machii, Schweisfurth and Garb do not teach specifically to detect one or more anomaly regions in the first MR data and generate the abbreviated acquisition protocol as a function of the detected one or more anomaly regions as in claim 19. 
Boernert teaches that the control unit is further configured to detect anomalies in the first MR data(Fig.1 and p.5 last ¶ “The session planner 30 compares the scout image 16 and, if available, other modality image or images 20, with a stored normal model 34 of a "normal" subject that does not have the pathology of interest and is representative of a typical healthy subject” and p.6 2nd ¶ “a suitable pathology model is selected from a database of stored pathology models 36. The stored pathology model 36 suitably stores landmarks associated with the suspected pathology, and/or stores a distortion or deviation due to the 20 suspected pathology of the normal landmarks of the normal subject model 34. Such pathology-specific landmarks or landmark adjustments enable more accurate geometrical planning than is typically achieved using the normal subject model alone”) therefore teaching the detection of one or more anomaly regions within the scout image and generate the abbreviated acquisition protocol as a function of the one or more anomaly regions (claims 1-5 “electronically performing or adjusting geometric planning (60) based on the identified landmarks” and “electronically comparing the identified one or more landmarks with a pathology model (36) derived from one or more subjects having the suspected pathology”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Machii, Schweisfurth and Garb with detecting one or more anomaly regions in the first MR data and generate the abbreviated acquisition protocol as a function of the detected one or more anomaly regions, since one of ordinary skill in the art would recognize that analyzing MRI scout imaging for identifying landmarks of the anatomy of the patient and for identifying lesions and tumors was known in the art as taught by Boernert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garb and Boernert both teach medical image analysis for MR images for diagnostics using preliminary scout imaging data. The motivation would have been to ideally provide optimal focusing imaging data related to targeted tumour, as suggested by Boernert (p.5 1st ¶).

Regarding claim 20, Rapalino, Machii, Schweisfurth and Garb do not teach specifically displaying the first and second MR data as in claim 20. 
However, Boernert teaches within the same field of endeavor the display of the MRI scout image/first MR data (p.7 3rd ¶  “The clinical query information 24 can be provided by the radiologist or other medical personnel via the user interface 26 in various ways, such as based on the imaging request data or picked from a list generated on a display of the scout image 16 and non-MRI modality images as second image). Additionally, Rapalino teaches within the same field of endeavor of MRI imaging (Title and abstract) the use of “AutoAlign” algorithm within “GoBrain” (p.6 col.1 and 2 “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes1. It consists of five diagnostically-important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” from Siemens and p. 8 Appendix with localizer scout) validating the process of aligning the scout MRI mage with the “successive diagnostically-important MR brain protocols” with aligned slice, with therefore Rapalino teaching multiparameter MRI protocols with successive different sequences after scout image locator and AutoAlign application (Fig. 1) with the display of the second, third and fourth MR image after the scout image, therefore teaching displaying the multiple successive MR data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Rapalino, Machii, Schweisfurth and Garb with displaying the first and second MR data, since one of ordinary skill in the art would recognize that performing scout imaging and multiparametric imaging MRI diagnostically-important protocols with displaying each images from each protocol was known in the art as taught by Boernert and Rapalino. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Boernert, Rapalino and Garb both teach medical image analysis for MR images. The motivation would have been to ideally provide a visual report of each of the protocol for the user to visualize as control for optimal comparison with minimal interaction from the user, as suggested by Rapalino (Fig. 1 and p.6 col.1 and 2 and p.8 Appendix).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793